Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing on 5-14-2022. Claims 1-4, 6-13, 15, 17-18, 21 and 23 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Shigeta on 6-16-2022.

Please amend claim 1 as follows: 

1.	(Currently Amended) A computer-implemented method for execution on a computing device, the method comprising: 
receiving input data indicating a direction or a location of an input target on a graphical user interface rendered on a display device;
analyzing the input data to determine if the direction of the input target or the location of the input target meets one or more criteria with respect to a detection area that is positioned in proximity to one or more selectable graphical elements associated with one or more application components;
in response to determining that the direction of the input target or the location of the input target meets the one or more criteria with respect to the detection area, wherein the input target meets the one or more criteria when the input target is moving towards the detection area with a velocity that is greater than a predetermined velocity while a distance between the input target and the detection area is less than a predetermined distance, enlarging the detection area by adjusting at least one dimension of the detection area that contains a hit area configured to cause execution of the one or more application components, wherein the detection area is not enlarged when the velocity of the input target is less than the predetermined velocity while the distance between the input target and the detection area is greater than the predetermined distance;
monitoring the input data to determine that the location of the input target is within the detection area; and 
in response to determining that the location of the input target is within the detection area that is configured to be enlarged when the input target is moving towards the detection area with the velocity that is greater than the predetermined velocity while the distance between the input target and the detection area is less than the predetermined distance, 







Statement of Reasons for Allowance

Claims 1-4, 6-13, 15, 17-18, 21 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Matta 7616191 B2, Koba et al. (20140033095 A1), Ramalingam et al. (9769030 B1), Tomita et al. (20120019472 A1), Bernhart 20170090585 A1 and Roskind et al. (20130086490 A1) disclose a system with predictive input determination for efficient execution of features. 
However Matta 7616191 B2, Koba et al. (20140033095 A1), Ramalingam et al. (9769030 B1), Tomita et al. (20120019472 A1), Bernhart 20170090585 A1 and Roskind et al. (20130086490 A1)  singularly or in combination, still fail to anticipate or render as obvious the functionalities including mechanisms for predicting when a detection area should be expanded based on an input’s movement. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-16-2022